         Case 1:16-cv-00157-RMC Document 84 Filed 12/19/18 Page 1 of 1


                  United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________


No. 18-5326                                                  September Term, 2018
                                                                        1:16-cv-00157-RMC
                                                    Filed On: December 19, 2018 [1765054]
UnitedHealthcare Insurance Company, et
al.,

               Appellees

       v.

Alex Michael Azar, II, in his official capacity
as Secretary of Health and Human
Services, et al.,

               Appellants

                                          ORDER

     Upon consideration of appellants’ unopposed motion to hold this appeal in
abeyance pending resolution of the government’s Rule 60(b) motion, it is

      ORDERED that this case be held in abeyance pending further order of the court.
The parties are directed to file motions to govern further proceedings in this case within
14 days of the district court’s resolution of the Rule 60(b) motion.

       The Clerk is directed to transmit a copy of this order to the district court.


                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Rebecca L. Thompson
                                                           Deputy Clerk
